Citation Nr: 1226353	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following a review of the claims file, the Board finds remand warranted in this matter so that VA medical inquiry may be conducted into the Veteran's claim.  

The Veteran claims that he incurred hypertension directly during service, and had the disorder upon discharge from service in 1968.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  On a VA Form 9, received in January 2010, he asserted that that he experienced "blood pressure problems" in the final months of his service, and that, soon after service, he was informed by his physician that he had a "blood pressure problem."  The Veteran maintains that he did not undergo a discharge physical examination that would have determined whether he had hypertension at that time.  This particular assertion cannot be evaluated because, as the RO noted in May 2008, the Veteran's service treatment records are not available for review, and were presumably lost while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  Nevertheless, in a statement received in January 2010, the Veteran's spouse corroborated the Veteran's claim by stating that the Veteran reported experiencing blood pressure symptoms at the end of his service, and stating that he was diagnosed with hypertension by his personal physician soon after service.  

Certain evidence of record indicates, however, that the Veteran did not incur hypertension during service.  In his July 2007 claim for service connection, the Veteran indicated hypertension since "the age of 30", which is several years following his discharge from service.  In a June 2008 statement of record, the Veteran indicated no treatment or diagnoses during service of hypertension, by stating that the only medical treatment he received during service related to a broken nose.  In April 2009, the Veteran stated that he was originally diagnosed with hypertension in 1977, and has been treated for hypertension since then.  Moreover, in a December 2009 letter, a private physician, who appears to be the Veteran's primary care physician, reinforced the notion that the onset of hypertension was several years following service.  The physician indicated "some question as to the actual onset of" the Veteran's hypertension, and then stated that the Veteran has had a "longstanding problem with hypertension dating back to 1977[.]"  

Given the division in the record of the medical and lay evidence, the Board finds additional medical inquiry and opinion warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Furthermore, medical inquiry is warranted into whether service connection on a secondary basis would be warranted here.  38 C.F.R. § 3.310(b) (2011).  In the December 2009 letter, the private physician asserted that treatment for the Veteran's hypertension has been "complicated by the presence of Diabetes[.]"  The RO granted service connection for diabetes mellitus type II (diabetes) in a July 2008 decision of record.  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  A baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 38 C.F.R. § 3.310(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of medical treatment the Veteran may have received from VA, and associate any records obtained with the record.

2.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of his hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

The examiner should also provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension had its onset in service or otherwise etiologically related to service, or is caused or aggravated by the Veteran's service-connected diabetes.  If the VA examiner finds that the Veteran's hypertension is aggravated (permanently worsened) by the service-connected diabetes, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected diabetes.   

Any conclusion reached should be supported by a rationale. 

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


